                    Case 21-30282 Document 10 Filed in TXSB on 03/23/21 Page 1 of 9


 Fill in this information to identify the case:
 Debtor name        Rising Eagle Capital Group LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        21-30282
                                                                                                                        Check if this is an
 (if known)
                                                                                                                        amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                          04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

         None

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

         None

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


         None

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.

         None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
                      Case 21-30282 Document 10 Filed in TXSB on 03/23/21 Page 2 of 9


Debtor         Rising Eagle Capital Group LLC                                                 Case number (if known)      21-30282
               Name

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.

         None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.

         None

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.1. In the Matter of Rising Eagle           Notice of Apparent Liability for          FCC
                                                                                                                                             Pending
      Capital Group LLC                      Forfeiture                                Name
                                                                                       45 L Street NE                                        On appeal
                                                                                       Street
                                                                                                                                             Concluded

      Case number
      EB-TCD-18-00027781                                                               Washingoton                DC      20554
                                                                                       City                       State   ZIP Code

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.2. State of Texas et al., v.               Violation of various Federal and US District Court Southern District Tx
                                                                                                                                             Pending
     Rising Eagle Capital Group,             State regulatory statutes        Name
     LLC                                     including, but not limited to    515 Rusk Ave                                                   On appeal
                                             Telephone Consumer               Street
                                             Protection Act ("TCPA") and                                                                     Concluded

      Case number                            Telemarketing and Consumer
                                             Fraud and Abuse Prevention
      4:20-cv-02021                                                           Houston              Tx 77002
                                             Act ("Telemarketing Act")        City                 State ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

         None

 Part 4:        Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

         None

 Part 5:        Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
                       Case 21-30282 Document 10 Filed in TXSB on 03/23/21 Page 3 of 9


Debtor          Rising Eagle Capital Group LLC                                             Case number (if known)       21-30282
                Name


 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

         Who was paid or who received the transfer?            If not money, describe the property              Dates                Total amount
                                                               transferred                                                           or value
 11.1. Allmand Law Firm                                                                                         1/19/21                 $2,297.00

         Address

         860 Airport Freeway, Ste 401
         Street


         Hurst                        Tx      76054
         City                         State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?
         John Spillman

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

          None

 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

          Does not apply




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
                       Case 21-30282 Document 10 Filed in TXSB on 03/23/21 Page 4 of 9


Debtor          Rising Eagle Capital Group LLC                                          Case number (if known)     21-30282
                Name


 Part 8:          Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

          No. Go to Part 9.
          Yes. Fill in the information below.

 Part 9:          Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

          No.
          Yes. State the nature of the information collected and retained

                  Does the debtor have a privacy policy about that information?
                     No.
                     Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

          No. Go to Part 10.
          Yes. Does the debtor serve as plan administrator?
                   No. Go to Part 10.
                   Yes. Fill in below:

 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

          None

         Financial institution name and address            Last 4 digits of           Type of account       Date account        Last balance
                                                           account number                                   was closed,         before closing
                                                                                                            sold, moved,        or transfer
                                                                                                            or transferred
 18.1. Bank of America
         Name
                                                           XXXX-                           Checking               7/1/20             $500.00
                                                                                           Savings
         Street
                                                                                           Money market
                                                                                           Brokerage
                                                                                           Other

         City                       State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 4
                    Case 21-30282 Document 10 Filed in TXSB on 03/23/21 Page 5 of 9


Debtor       Rising Eagle Capital Group LLC                                                 Case number (if known)      21-30282
             Name

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

         None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

         None

 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5
                       Case 21-30282 Document 10 Filed in TXSB on 03/23/21 Page 6 of 9


Debtor          Rising Eagle Capital Group LLC                                           Case number (if known)     21-30282
                Name


 Part 13:         Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

          None

         Business name and address                    Describe the nature of the business        Employer Identification number
 25.1. Rising Phoenix Holdings                                                                   Do not include Social Security number or ITIN.
         Name
                                                                                                 EIN:           –
         Street
                                                                                                 Dates business existed

                                                                                                 From        2015          To
         City                    State   ZIP Code

         Business name and address                    Describe the nature of the business        Employer Identification number
 25.2. JPS Web Leads                                                                             Do not include Social Security number or ITIN.
         Name
                                                                                                 EIN:           –
         Street
                                                                                                 Dates business existed

                                                                                                 From        2015          To
         City                    State   ZIP Code

         Business name and address                    Describe the nature of the business        Employer Identification number
 25.3. Only Web Leads, LLC                                                                       Do not include Social Security number or ITIN.
         Name
                                                                                                 EIN:           –
         Street
                                                                                                 Dates business existed

                                                                                                 From        2016          To
         City                    State   ZIP Code

         Business name and address                    Describe the nature of the business        Employer Identification number
 25.4. Archimedes Funding                                                                        Do not include Social Security number or ITIN.
         Name
                                                                                                 EIN:           –
         Street
                                                                                                 Dates business existed

                                                                                                 From        2016          To
         City                    State   ZIP Code

         Business name and address                    Describe the nature of the business        Employer Identification number
 25.5. RPG Leads                                                                                 Do not include Social Security number or ITIN.
         Name
                                                                                                 EIN:           –
         Street
                                                                                                 Dates business existed

                                                                                                 From        2017          To
         City                    State   ZIP Code

         Business name and address                    Describe the nature of the business        Employer Identification number
 25.6. Senior Med Alerts                                                                         Do not include Social Security number or ITIN.
         Name
                                                                                                 EIN:           –
         Street
                                                                                                 Dates business existed

                                                                                                 From        2019          To
         City                    State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
                           Case 21-30282 Document 10 Filed in TXSB on 03/23/21 Page 7 of 9


Debtor            Rising Eagle Capital Group LLC                                               Case number (if known)      21-30282
                  Name

          Business name and address                        Describe the nature of the business          Employer Identification number
 25.7. Travel Destination Adventures, Your                                                              Do not include Social Security number or ITIN.
          Wish is Our Desire
          Name                                                                                          EIN:           –

          Street                                                                                        Dates business existed

                                                                                                        From        2019          To

          City                         State   ZIP Code

          Business name and address                        Describe the nature of the business          Employer Identification number
 25.8. 247 Auto Warranty                                                                                Do not include Social Security number or ITIN.
          Name
                                                                                                        EIN:           –
          Street
                                                                                                        Dates business existed

                                                                                                        From                      To
          City                         State   ZIP Code

          Business name and address                        Describe the nature of the business          Employer Identification number
 25.9. 2020 Healthcare Advisors                                                                         Do not include Social Security number or ITIN.
          Name
                                                                                                        EIN:           –
          Street
                                                                                                        Dates business existed

                                                                                                        From        2020          To
          City                         State   ZIP Code

26. Books, records, and financial statements

    26a.         List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                     None

                    Name and address                                                                    Dates of service

      26a.1. John Spiller                                                                               From                      To
                    Name
                    9022 N Ferndale Place Dr
                    Street


                    Houston                                       Tx          77065
                    City                                          State       ZIP Code

    26b.         List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
                 statement within 2 years before filing this case.

                     None

    26c.         List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                     None

                    Name and address                                                                If any books of account and records are
                                                                                                    unavailable, explain why
         26c.1. John Spiller
                    Name
                    9022 N. Ferndale Place Dr
                    Street


                    Houston                                       Tx          77064
                    City                                          State       ZIP Code




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
                    Case 21-30282 Document 10 Filed in TXSB on 03/23/21 Page 8 of 9


Debtor       Rising Eagle Capital Group LLC                                                 Case number (if known)      21-30282
             Name

     26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                 None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

         No.
         Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                     Address                                      Position and nature of any interest         % of interest, if any

John Spiller                             9022 N Ferndale Place Dr                     President / Owner
                                         Houston, Tx 77064
Jacob Mears                              5905 Waggon Bend
                                         Austing, Tx 78744
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                     Address                                      Position and nature of        Period during which position
                                                                                      any interest                  or interest was held
Luis C. Rietti                           11500 Jollyville Road, Apt #2017                                           From               To
                                         Austin, Tx 78759
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 8
                     Case 21-30282 Document 10 Filed in TXSB on 03/23/21 Page 9 of 9


Debtor        Rising Eagle Capital Group LLC                                            Case number (if known)     21-30282
              Name


 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 03/23/2021
            MM / DD / YYYY



X /s/ John C. Spiller                                                             Printed name John C. Spiller
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 9
